In re St. John the Bapt. Par. Sch. Bd.; applying for writ of certiorari and/or review, supervisory writ; to the Court of Appeal, Fifth Circuit, No. 86-CA-96; Parish of St. John the Baptist, 40th Judicial District Court, Div. “B”, No. 17597.
Prior report: La.App., 494 So.2d 553.
Granted in part and remanded. Judgment of the court of appeal is reversed insofar as it reinstated all of plaintiffs and made them whole economically. Case remanded to the court of appeal to consider whether some of the plaintiffs would have been laid off in any event had the St. John the Baptist School Board Reduction in Force Policy been implemented correctly; otherwise denied.